Citation Nr: 0122745	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  93-26 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
schizophrenia, paranoid type, based on an initial 
determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to November 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, wherein the RO 
granted service connection for schizophrenia, paranoid type, 
and assigned a 10 percent evaluation.

This case was previously before the Board in May 1999 at 
which time it was remanded.

FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  From November 6, 1990 to October 28, 1991, paranoid 
schizophrenia resulted in definite social and industrial 
impairment.

3.  Since October 28, 1991, the veteran's schizophrenia has 
been manifested by a constricted affect, slightly anxious 
mood, clear and coherent speech, fair insight, judgment and 
concentration, good impulse control, and an absence of 
suicidal and homicidal ideation, and is no more than 10 
percent disabling.


CONCLUSIONS OF LAW

1.  From November 6, 1990, to October 28, 1991, the criteria 
for a 30 percent rating for paranoid schizophrenia have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9411 
(1996).

2.  From October 28, 1991, the criteria for a rating in 
excess of 10 percent  for schizophrenia, paranoid type, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2000); 38 C.F.R. §  4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice in the 
June 1993 statement of the case as well as October 1998 and 
April 2001 supplemental statements of the case of the 
relevant laws and regulations, and provided the precise 
language of all of the criteria for the diagnostic code under 
which her disability is evaluated.  As a result, the veteran 
has been fully informed of what additional evidence and 
information is required with regard to her claim.  The 
veteran is aware of her right to a personal hearing, although 
she has declined to avail herself of that right during the 
current appeal.  The veteran indicated that she received 
treatment for schizophrenia, paranoid type, at the San Juan 
VA Medical Center (VAMC).  The RO has developed the claim by 
obtaining these medical records, which have been associated 
with the file.  Furthermore, the findings of an August 1998 
VA examination have been associated with the file.  Under 
these circumstances, further development and further 
expending of VA's resources in regards to the veteran's claim 
of entitlement to an increased evaluation for schizophrenia, 
paranoid type, is not warranted.  See 38 U.S.C.A. § 5103A, 
5107 (West Supp. 2001).

Factual Background

Service medical records reveal that in June 1990, the veteran 
was admitted to a service department hospital because of 
unusual behavior, mannerisms, and disorientation.  Following 
evaluation and treatment, schizophreniform disorder was 
diagnosed.  She was placed on medications to treat her 
symptoms.  The examiner noted definite social and industrial 
impairment.  The veteran was separated from service effective 
November 6, 1990. 

San Juan VAMC notes dated in April and May 1991 indicate the 
veteran had adequate hygiene, her speech was coherent and 
relevant, and her affect was constricted.  She was 
disorganized at times with some referential ideas.  There was 
no evidence of active hallucinations, delusions, or suicidal 
or homicidal ideation.  She was accompanied by a relative in 
May 1991, who indicated the veteran heard voices (people 
laughing at her) and that she had poor interpersonal 
relations.

The veteran underwent a DTRL evaluation at Fort Gordon in May 
1991.  At that time she complained of occasional auditory 
hallucinations.  She related that when confronted with a 
problem that could not immediately be solved, her thoughts 
accelerated for several minutes before she calmed down and 
was able to find a solution.  She denied extrapyramidal 
symptoms, dystonia, or akathisia.  Medications included 
Thiothixene and Cogentin.  A mental status examination 
revealed speech that was normal in tone, volume, and prosody.  
Occasional extended pauses in her speech were attributed to 
her difficulties with the English language.  There was no 
evidence of circumstantiality, tangentially, or looseness of 
associations.  Memory and judgment were unimpaired, and 
cognitive abilities were adequate.  She denied suicidal or 
homicidal ideation.  Her affect was reactive and socially 
appropriate, and she established an excellent rapport.  The 
veteran's mood was unremarkable.  The diagnosis was paranoid 
schizophrenia.  The examiner remarked that there was definite 
social and industrial impairment.

San Juan VAMC medical records show that in August 1991 the 
veteran had a restricted affect, but was cooperative.  There 
was no evidence of hallucinations or delusions, but there 
were still ruminations about referential ideation.

The veteran underwent a VA examination in October 1991.  At 
that time she indicated that she felt fairly well and only 
complained of occasional uneasiness.  Her medications had run 
out a month earlier.  A mental status examination did not 
detect a thought disorder or active hallucinations.  Memory 
was preserved and retention, recall, and sensorium were 
clear.  Her concentration was good and affect was 
appropriate.  There was no evidence of depressive signs or 
impaired judgment.  Her schizophrenia, paranoid type, was 
noted to be in partial remission.

Medical records dated in February 1992 from the San Juan VAMC 
indicate the veteran had a restricted affect.  There was no 
evidence of hallucinations and she was cognitively intact.  
Her speech was coherent and relevant.

The veteran underwent a VA examination in November 1995.  She 
indicated that she felt pretty good and slept well.  She was 
not following any type of treatment, related well, and had no 
problems with supervisors or superiors.  On examination she 
was suspicious, but cooperative.  Her responses were coherent 
and relevant.  There were some referential ideas, but no real 
persecutory ideation was felt.  She had a tendency to cry at 
times, but it was thought to be due to some depressed anger 
underneath.  There was no evidence of suicidal ideation, 
perceptive disorder, thought disorder, or impaired judgment.  
A Global Assessment Function (GAF) score of 81-85 was 
assigned.

The veteran underwent a VA examination in August 1998.  The 
veteran's history noted that she had 5 years of employment 
with the same company, was married since 1995, and had a one-
year-old child.  She complained of poor sleep, and people 
occasionally staring at her and talking about her, but she 
indicated that she felt better when she took her medicine.  
She also indicated that she became agitated at times and had 
been destructive in the home, as reported by her husband.  
The veteran was adequately groomed, slightly anxious, and had 
a constricted affect.  Her speech was clear and coherent.  
Her concentration, insight, and judgment were fair.  It was 
noted that she had good impulse control and that her 
attention was good.  She was somewhat guarded and did not 
give details of her condition.  There was no evidence of 
hallucinations, or homicidal or suicidal intent.  A GAF score 
of 75 was assigned.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  However, when a veteran contests the disability 
evaluation that was assigned following the grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings. Fenderson v. West, 12 Vet. App 119 
(1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21. 

The veteran's service-connected schizophrenia is currently 
evaluated as 10 percent disabling. During the course of the 
veteran's appeal, the regulations pertaining to psychiatric 
disabilities were revised. The veteran's schizophrenia was 
initially evaluated under 38 C.F.R. § 4.132, Code 9411 
(1996).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas. Rhodan 
v. West, 12 Vet. App. 55, 57 (1998).  Therefore, only the 
previous version of the rating criteria may be applied prior 
to November 7, 1996.  As of November 7, 1996, the Board must 
apply the version of the rating schedule that is more 
favorable to the veteran.

The Board notes that in its October 1998 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Under the previous version of the regulations, a 10 percent 
rating is awarded when the disability symptoms are less than 
the criteria for 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms result in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment. 38 C.F.R. § 4.132, 
Code 9411 (in effect prior to November 7, 1996).  "Definite," 
as used here, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOGCPREC 9-93 (O.G.C. 
Prec. 9-93).  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

Under the amended regulations, a 10 percent evaluation is in 
order when there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; when symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Code 9411 (2000).

Upon review of the evidence, the Board finds that during her 
June 1990 service department hospitalization and following 
the May 1991 TDRL examination, the examiner noted definite 
social and industrial impairment.  The appellant was taking 
medication to control her mental impairment.  Comparing these 
assessments to the rating criteria, the veteran demonstrated 
symptoms compatible with a 30 percent rating.  However, at 
the time of the October 28, 1991, VA psychiatric examination, 
she was no longer on medications, and felt "fairly , well."  
Her symptoms at the time did not cause definite social or 
industrial impairment.  Thereafter, beginning October 28, 
1991 the schizophrenia, paranoid type, warranted an 
evaluation of no greater than 10 percent under both the old 
and the new criteria.  A November 1995 examination report 
also notes that the veteran stated that she felt pretty good, 
was not following any type of treatment, related well, and 
had no problems with supervisors or superiors.  The most 
recent VA examination report dated in August 1998 notes that 
she had been employed at the same company for five years and 
had been married for approximately three years.  Although she 
was slightly anxious, somewhat guarded, and did not give 
details about her condition her symptoms do not demonstrate 
more than mild social and industrial impairment, supporting 
no greater than a 10 percent rating.  She was otherwise noted 
to have fair judgment, insight, and concentration.  Evidence 
that the veteran is in a sustained relationship with her 
husband, maintained employment with the same company for 5 
years, and is able to relate well with others is not 
productive of definite impairment associated with a 30 
percent evaluation.  Moreover, her GAF scores, which were 75 
and 81-85, are consistent with mild and minimal symptoms, 
respectively.

Similarly, since November 7, 1996, the veteran's 
symptomatology has at no time warranted an evaluation greater 
than 10 percent under either criteria.  The low level of 
anxiety and occasional uneasiness noted in the medical 
records are equal to no more than mild or transient symptoms.  
This is further supported by evidence in the August 1998 VA 
psychiatric examination wherein the records showed that she 
was married and had been steadily employed as an operator for 
five years.  Her GAF score was 75, which is equivalent to 
slight industrial impairment.  This description is indicative 
of the 10 percent criteria in which symptoms during periods 
of stress decrease work efficiency and the ability to perform 
occupational tasks.  

A higher evaluation of 30 percent is not warranted because 
there is no evidence of panic attacks, chronic sleep 
impairment, mild memory loss, or depressed mood.   Although 
the most recent VA examination report notes her complaints of 
poor sleep, none of her statements indicate occupational 
impairment resulting in decreased work efficiency or an 
inability to perform tasks.  
After consideration of the evidence under both the old and 
new criteria, the preponderance of the evidence favors a 30 
percent rating for the period from November 6, 1990 (the day 
after separation from service), to October 28, 1991, but is 
against the veteran's claim for a rating in excess of 10 
percent for schizophrenia, paranoid type, effective October 
28, 1991 .  The benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

The criteria for a rating of 30 percent for paranoid 
schizophrenia have been met for the period from November 6, 
1990, to October 28, 1991, subject to the law and regulations 
governing the award of monetary benefits.

Effective October 28, 1991, the criteria for a rating in 
excess of 10 percent for paranoid schizophrenia evaluation 
have not been met.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

